FILED
                            NOT FOR PUBLICATION                               NOV 26 2013

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 13-50010

               Plaintiff - Appellee,              D.C. No. 8:06-cr-00053-CJC

  v.
                                                  MEMORANDUM*
LUIS RIVERA,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                    Cormac J. Carney, District Judge, Presiding

                           Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Luis Rivera appeals from the district court’s judgment and challenges the

revocation of supervised release and sentence of 12 months and one day imposed

upon revocation. Pursuant to Anders v. California, 386 U.S. 738 (1967), Rivera’s

counsel has filed a brief stating that there are no grounds for relief, along with a

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
motion to withdraw as counsel of record. We have provided Rivera the

opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

      A review of the record indicates that this appeal is moot because Rivera has

completed his custodial sentence and is not serving a term of supervised release.

See Spencer v. Kemna, 523 U.S. 1, 14 (1998); United States v. Palomba, 182 F.3d
1121, 1123 (9th Cir. 1999). We accordingly dismiss this appeal.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                          2                                   13-50010